Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The ABSTRACT has been replaced as follows: 

“A self-adaptive control system comprises a feeding device, a rotary coder, a displacement sensor, a hydraulic regulation system and a controller, wherein, the input end of the controller is electrically connected with the rotary coder, the displacement sensor, a first oil pressure sensor and a second oil pressure sensor respectively, and the output end of the controller is electrically connected with a solenoid directional valve via an interlocking controller; the controller takes the bearing force of piston rods and the rotation speed and the rotation speed change rate of a feeding knife roller as input variables and takes the positions of the piston rods as an output variable, to establish a fuzzy control model of the feeding mouth opening of the feeding device, the extension and retraction of the piston rods in a left oil cylinder and a right oil cylinder under hydraulic driving are regulated actively by controlling a three-position four-way solenoid directional valve, and thereby self-adaptive control of the feeding mouth opening is achieved.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990. The examiner can normally be reached Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671